UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrant’s name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CCU REPORTS CONSOLIDATED SECOND QUARTER 2012 RESULTS 1 Santiago, Chile, August 1, 2012 – CCU announced today its consolidated financial results for the first quarter ended June 30, 2012: · Earnings per Share increased 10.9% to 35.5 CLP per share from 32.0 CLP in Q2’11. · Consolidated volume grew 7.3%, driven by our operations in Chile (12.7%). All segments in Chile contributed to this growth: Spirits increased 19.9%, Non-alcoholic beverages 18.0%, Wines 10.1%, and Beer Chile 5.8%. Volumes in Argentina decreased 10.3%. · Total Net sales increased 13.9%, as a result of higher consolidated volume and higher average price (6.2%). · EBITDA increased 2.8%. Excluding Argentina, EBITDA increased 15.0%. The EBITDA margin was 15.2%, which is 160 bps lower than Q2’11 as a consequence of lower EBITDA margins in Argentina. Key figures (CLP million) Q2'12 Q2'11 Change Volume (Hl) 3,653,033 7.3% Net sales 191,389 13.9% EBIT 20,155 -3.1% EBITDA 32,166 2.8% Net income 10,197 10.9% Earnings Per Share 32.0 10.9% YTD '12 YTD '11 Change Change before EI Volume (MHl) 8,623,414 8.2% Net sales 433,651 15.2% EBIT 86,050 -11.7% 3.5% EBITDA 109,581 -6.6% 5.6% Net income 55,711 -7.5% 8.2% Earnings Per Share 174.9 -7.5% 8.2% 1 For an explanation of the terms used please refer to the Glossary in Further Information and Exhibits. All comments refer to Q2’12 figures compared to Q2’11, under IFRS. Due to the exceptional profit generated by the settlement of the insurance claims related to the 2010 earthquake during Q1’11 (CLP 12,603 million at EBIT level and CLP 8,059 million at Net income level), normalized performance measures are a better indicator for the accumulated results. Figures in tables and exhibits have been rounded off and may not add exactly the total shown. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 1 of 19 PRESS RELEASE COMMENTS FROM THE CEO We are pleased with CCU’s Q2’12 results in Chile, where the EBITDA grew 15.0% despite the increased competitive environment in most of our segments. Nevertheless, we are not satisfied with the decline shown in Argentina which overshadowed the consolidated EBITDA growth of just 2.8% in Q2’12. EBITDA margin decreased 160 bps compared to Q2’11 as a consequence of a lower EBITDA margin in Argentina. The consolidated volume grew 7.3%, driven by our operations in Chile (12.7%). All segments in Chile contributed to the volume growth, highlighting Non-alcoholic beverages which grew 18.0%, maintaining the strength of the category seen in Q1’12 along with increasing market share. In addition, Beer Chile volume growth of 5.8% was positively affected in June by increased inventory orders from clients as we announced prices would be raised the first week of July. Net sales in Chile increased 14.5% as a result of higher volumes and 1.8% increase in average prices. The EBITDA margin in the Chilean operations slightly increased from 18.5% to 18.6% in Q2’12. In Argentina, volumes decreased 10.3% mainly due to a 5.5% decline in domestic beer volumes, which according to our best understanding is in line with the industry contraction. Additional days of holidays and various truck-drivers strikes limited the delivery of our products during the term. In addition, volumes were also affected by the absence of the Budweiser brand exports to Paraguay compared to Q2’11. Nevertheless, Net sales increased 11.5% due to a 23.4% increase in the average price as a result of a higher-end mix and price increases in order to offset the inflation. In addition, we had adjustments of CLP 1,039 million in the set-up of the cider operation. EBITDA margin in Argentina had a significant decline from 9.5% to 0.3% in Q2’12. Excluding the adjustment effect of the cider operation, EBITDA margin fell to 2.8% in Q2’12. Looking ahead, we are facing two different settings in both countries in which we participate. In Chile, we preview a positive scenario by restoring margins, especially in Beer Chile after the erosion seen in the last two quarters, coupled with a growth in private consumption where demand remains strong. Whereas in Argentina, the political and economic environment presents a challenge as the decrease in industry dynamism has affected our volumes. Following our strategy based on profitable and sustainable growth, we continually pursue to restore margins in Chile by strongly executing our leadership in all of the categories in which we participate. This is complemented with a virtuous balance between per capita consumption and market share, along with the proper execution of our innovation program in all of our categories in the coming months. Regarding our business in Argentina, we reinforce our long-term commitment given the upside of the market in terms of size and growth despite the challenging scenario which we currently face. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 2 of 19 PRESS RELEASE CONSOLIDATED INCOME STATEMENT HIGHLIGHTS (Exhibits 1 & 2) NET SALES Q2’12 Total Net sales increased 13.9% to CLP 218,020 million as a result of a 6.2% higher average price and 7.3% higher consolidated volumes. Volumesincreased in the following segments: Spirits 19.9%, Non-alcoholic beverages 18.0%, Wines 10.1%, and Beer Chile 5.8%. These volume increases more than compensate the 10.3% decrease in CCU Argentina. The higher average price is mainly explained by a 23.4% increase in the average price of CCU Argentina, positively affected by F/X conversion and a change in mix, an increase of 21.5% in Spirits due mostly to a change in mix as a consequence of the distribution of Pernod Ricard products, 5.7% in Wines, 1.4% in Non-alcoholic beverages, all of which compensated the 1.8% decline in the average price of Beer Chile. Accumulated Net sales increased 15.2% amounting to CLP 499,502 million, as a result of 8.2% higher consolidated volumes and 6.6% higher average prices. Net sales by segment Net sales (million CLP) Q2'12 Mix Q2'11 Mix Change Beer Chile 27.6% 57,753 30.2% 4.0% CCU Argentina 18.8% 36,848 19.3% 11.5% Non-alcoholic beverages 28.0% 51,299 26.8% 18.9% Wines 18.7% 35,102 18.3% 15.9% Spirits 7.2% 10,835 5.7% 44.6% Other/Eliminations -485 -0.2% -449 -0.2% - TOTAL 100.0% 191,389 100.0% 13.9% Net sales (million CLP) YTD '12 Mix YTD '11 Mix Change Beer Chile 30.7% 144,527 33.3% 6.1% CCU Argentina 21.0% 89,735 20.7% 17.1% Non-alcoholic beverages 28.3% 117,417 27.1% 20.5% Wines 14.4% 63,539 14.7% 13.1% Spirits 5.7% 19,676 4.5% 45.1% Other/Eliminations -832 -0.2% -1,243 -0.3% - TOTAL 100.0% 433,651 100.0% 15.2% Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 3 of 19 PRESS RELEASE GROSS PROFIT Q2’12 Increased 12.9% to CLP 107,321 million as a result of 13.9% higher Net sales, partially offset by 14.9% higher Cost of sales which amounted to CLP 110,699 million. As a percentage of Net sales, Cost of sales slightly increased from 50.3% in Q2’11 to 50.8% in Q2’12. Consequently, the Gross profit as a percentage of Net sales decreased marginally from 49.7% in Q2’11 to 49.2% this quarter. Increased 14.2% to CLP 262,529 million and, as a percentage of Net sales, the consolidated Gross profit decreased from 53.0% to 52.6% when compared to EBIT Q2’12 Decreased 3.1% to CLP 19,521 million despite the higher Gross profit, due to higher MSD&A expenses, which increased 18.1% in Q2’12, to CLP 88,838 million. MSD&A expenses, as a percentage of Net sales, increased from 39.3% in Q2’11 to 40.7% in Q2’12. The increase in MSD&A is mostly explained by the inflationary pressures in Argentina and higher distribution costs in Chile. EBIT margin decreased from 10.5% in Q2’11 to 9.0% in Q2’12. Decreased 11.7% to CLP 75,967 million. Normalized EBIT increased 3.5% and its margin decreased from 16.9% to 15.2% in Q2’12. Normalized EBIT and EBIT margin by segment Normalized EBIT (million CLP) Mix Normalized EBIT margin Q2'12 Q2'11 Change Q2'12 Q2'12 Q2'11 Beer Chile 11,355 -23.6% 44.5% 14.4% 19.7% CCU Argentina -1,574 2,104 -174.8% -8.1% -3.8% 5.7% Non-alcoholic beverages 5,538 33.1% 37.8% 12.1% 10.8% Wine 1,909 63.6% 16.0% 7.7% 5.4% Spirits 1,396 45.3% 10.4% 13.0% 12.9% Other/Eliminations -105 -2,148 - -0.5% - - TOTAL 20,155 -3.1% 100.0% 9.0% 10.5% Normalized EBIT (million CLP) Mix Normalized EBIT margin YTD '12 YTD '11 Change YTD '12 YTD '12 YTD '11 Beer Chile 40,174 -7.0% 49.2% 24.4% 27.8% CCU Argentina 11,235 -23.3% 11.3% 8.2% 12.5% Non-alcoholic beverages 17,071 18.5% 26.6% 14.3% 14.5% Wine 2,961 34.1% 5.2% 5.5% 4.7% Spirits 2,356 26.4% 3.9% 10.4% 12.0% Other/Eliminations -430 - 3.7% - - TOTAL 73,367 3.5% 100.0% 15.2% 16.9% Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 4 of 19 PRESS RELEASE EBITDA Q2’12 Increased 2.8% to CLP 33,071 million, and the consolidated EBITDA margin decreased from 16.8% in Q2’11 to 15.2% in Q2’12. Decreased 6.6% to CLP 102,350 million. Normalized EBITDA increased 5.6%, and the consolidated normalized EBITDA margin decreased from 22.3% in Q2’11 to 20.5% in Q2’12. Normalized EBITDA and EBITDA margin by segment Normalized EBITDA (million CLP) Mix Normalized EBITDA margin Q2'12 Q2'11 Change Q2'12 Q2'12 Q2'11 Beer Chile 15,487 -11.5% 41.4% 22.8% 26.8% CCU Argentina 3,502 -96.6% 0.4% 0.3% 9.5% Non-alcoholic beverages 8,126 25.4% 30.8% 16.7% 15.8% Wine 3,598 34.9% 14.7% 11.9% 10.2% Spirits 1,819 38.7% 7.6% 16.1% 16.8% Other/Eliminations -364 - 5.1% - - TOTAL 32,166 2.8% 100.0% 15.2% 16.8% Normalized EBITDA (million CLP) Mix Normalized EBITDA margin YTD '12 YTD '11 Change YTD '12 YTD '12 YTD '11 Beer Chile 48,177 -3.3% 45.5% 30.4% 33.3% CCU Argentina 14,047 -15.3% 11.6% 11.3% 15.7% Non-alcoholic beverages 22,196 16.3% 25.2% 18.3% 18.9% Wine 6,202 18.9% 7.2% 10.3% 9.8% Spirits 3,167 25.3% 3.9% 13.9% 16.1% Other/Eliminations 3,110 - 6.5% - - TOTAL 96,898 5.6% 100.0% 20.5% 22.3% Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 5 of 19 PRESS RELEASE NON-OPERATING RESULT Q2’12 In Non-operating result we include the following: Net financing expenses, Equity and income of JVs and associates, Foreign currency exchange differences, Results as per adjustment units, and Other gains/(losses). The total variation of these accounts, when compared to the same quarter last year, is a higher result of CLP 3,147 million mainly explained by: · Results as per adjustment units , which increased CLP 1,709 million, mainly due to 0.4% increase of the UF value in Q2’12 compared with 1.4% UF ariation in Q2’11, applied to a lower UF liability since VSPT refinanced 50% of the long term bonds with USD and Euro denominated debt. · Other gains/(losses) and Foreign currency exchange differences , which increased CLP 971 million mostly due to gains related to hedges covering foreign exchange variations on taxes. · Equity and income of joint ventures and associates , which increased CLP 387 million, mainly explained by higher results in FOODs Compañía de Alimentos CCU and Promarca. · Net financial expenses , which decreased CLP 80 million. Increased in CLP 107 million from a loss of CLP 7,382 million to a loss of CLP 7,275 million, due mostly to Results as per adjustment units and Net financial expenses, partially compensated by Other gains/(losses) and Foreign currency exchange differences. INCOME TAXES Q2’12 Income taxes increased CLP 1,144 million mostly due to the effect of foreign exchange fluctuations on taxes. Income taxes decreased CLP 3,593 million mostly due to (a) lower results in Argentina before taxes, (b) the absence of the positive effect generated by the settlement of the insurance claim in Q1’11 related to the earthquake (c) a lower corporate income tax imposed in Chile and (d) the effect of foreign exchange fluctuations on taxes. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 6 of 19 PRESS RELEASE NON-CONTROLLING INTEREST Q2’12 Increased CLP 255 million to CLP 1,652 million mostly due to the higher results in Viña San Pedro Tarapacá and Aguas CCU-Nestlé Chile. Decreased CLP 2,208 million to CLP 3,510 million mostly due to the lower results in Viña San Pedro Tarapacá, mainly due to the absence of the positive effect generated by the settlement of the insurance claim related to the earthquake, and lower results in the cider business in Argentina. NET INCOME Q2’12 Increased CLP 1,114 million to CLP 11,311 million due mostly to a higher Non- operating results partially compensated by a lower EBIT and higher Income taxes. Decreased CLP 4,176 million. Normalized Net income increased CLP 3,884 million to CLP 51,536 million due mostly to lower Income taxes and higher Non- operating result, partially compensated by a lower EBIT. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 7 of 19 PRESS RELEASE EXCEPTIONAL ITEMS (EI) During Q1’11 CCU recorded as Exceptional items at EBIT level the settlement of the insurance claims related to the 2010 earthquake in Chile, which generated a positive effect of CLP 12,603 million. The following schedules show the EBIT/EBITDA and their margins YTD, both after Exceptional items: EBIT (million CLP) Mix EBIT margin YTD '12 YTD '11 Change YTD '12 YTD '12 YTD '11 Beer Chile 45,503 -17.9% 49.2% 24.4% 31.5% CCU Argentina 11,235 -23.3% 11.3% 8.2% 12.5% Non-alcoholic beverages 18,307 10.5% 26.6% 14.3% 15.6% Wine 8,822 -55.0% 5.2% 5.5% 13.9% Spirits 2,663 11.8% 3.9% 10.4% 13.5% Other/Eliminations -479 - 3.7% - - TOTAL 86,050 -11.7% 100.0% 15.2% 19.8% EBITDA (million CLP) Mix EBITDA margin YTD '12 YTD '11 Change YTD '12 YTD '12 YTD '11 Beer Chile 53,506 -12.9% 45.5% 30.4% 37.0% CCU Argentina 14,047 -15.3% 11.6% 11.3% 15.7% Non-alcoholic beverages 23,431 10.2% 25.2% 18.3% 20.0% Wine 12,063 -38.9% 7.2% 10.3% 19.0% Spirits 3,474 14.2% 3.9% 13.9% 17.7% Other/Eliminations 3,061 - 6.5% - - TOTAL 109,581 -6.6% 100.0% 20.5% 25.3% Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 8 of 19 PRESS RELEASE BUSINESS UNITS HIGHLIGHTS (Exhibits 3 & 4) BEER CHILE Net sales increased 4.0% to CLP 60,072 million as a result of 5.8% higher sales volumes, partially offset by 1.8% lower average prices. EBIT decreased 23.6% to CLP 8,679 million despite of higher Net Sales, which did not fully compensate higher Cost of sales and MSD&A expenses. Cost of sales increased 13.2% to CLP 28,282 million. As a percentage of Net sales, Cost of sales increased from 43.3% in Q2’11 to 47.1% in Q2’12 mainly due to a higher- end mix. MSD&A expenses increased 7.1% to CLP 22,881 million mostly to higher distribution and marketing expenses. As a percentage of Net sales, MSD&A increased from 37.0% to 38.1% in Q2’12. The EBIT margin decreased from 19.7% to 14.4% in Q2’12. EBITDA decreased 11.5% to CLP 13,708 million and the EBITDA margin decreased from 26.8% to 22.8%. Comments During Q2’12 Beer Chile faced an even more aggressive competitive environment than in Q1’12, which particularly affected prices in Modern Trade, resulting in an average price decline of 1.8%. As a result of this, margins fell significantly. In addition, we were not able to transfer higher costs to consumer price due to the difficult environment. Nevertheless, we started increasing prices the first week of June in order to recover margins and reinforce our leadership in the market, both in terms of prices and further innovation. CCU ARGENTINA Net sales measured in Chilean pesos, increased 11.5% to CLP 41,089 million, as a result of 23.4% higher average prices, due to changes in mix and price increases following the market. EBIT measured in Chilean pesos, decreased CLP 3,678 million to a loss of CLP 1,574 million in Q2’12, as a consequence of higher MSD&A, which was not compensated by higher Gross profit. Gross profit increased due to higher Net sales (11.5%), enough to compensate the higher Cost of sales, which increased 0.2% to CLP 16,750 million this quarter. The Cost of sales increase is explained mainly by higher personnel costs. As a percentage of Net sales, Cost of sales decreased from 45.4% to 40.8% in Q2’12. MSD&A expenses increased 42.4%, from CLP 18,115 million to CLP 25,795 million, due to higher distribution, marketing and personnel costs, as well as inflationary pressures. As a percentage of Net sales, MSD&A expenses increased from 49.2% to 62.8%. The EBIT margin decreased from 5.7% in Q2’11 to -3.8% in Q2’12. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 9 of 19 PRESS RELEASE EBITDA decreased 96.6% to CLP 119 million this quarter and the EBITDA margin decreased from 9.5% to 0.3%. Excluding a one-time adjustment in the set-up of the cider operation, EBITDA margin fell from 9.5% to 2.8% in Q2’12. Comments Consolidated volumes for CCU Argentina decreased 10.3%, and following the beer industry trend, domestic beer volumes decreased 5.5%, nevertheless according to our understanding market share remained stable during the quarter. Domestic volumes were also affected by additional days of holidays and various truck-drivers strikes which limited the delivery of our products. In addition, volumes declined due to the absence of the Budweiser brand exports to Paraguay in comparison to Q2’11. Sales prices were adjusted in April 2012 in order to partially compensate for the inflationary cost pressures. The results in Chilean pesos were affected by the depreciation of the Argentinean peso (9.0%) and the depreciation of the Chilean peso (5.8%), both vis a vis the dollar. Argentina is facing a complicated inflationary environment which is affecting the industry dynamism. Moreover, for some time, we have seen the possibility that our operations could become more complex due to the introduction of proprietary bottles in the market. However, we do not feel comfortable in disclosing any further details as the issue is being discussed with the authorities. NON-ALCOHOLIC BEVERAGES Net sales increased 18.9% to CLP 60,987 million due to higher volumes of 18.0% and 1.4% increase in the average price. EBIT increased 33.1% to CLP 7,370 million due to higher Gross profit offsetting the higher MSD&A expenses. Cost of sales increased 15.7% to CLP 31,514 million, nevertheless Cost of sales per hectoliter decreased 1.9% mainly due to lower costs in raw materials such as sugar and resin. Cost of sales, as a percentage of Net sales, decreased from 53.1% to 51.7%. As a consequence, gross margin increased from 46.9% to 48.3%. MSD&A increased 20.3% to CLP 22,218 million mainly due to higher volume and higher distribution cost per hectoliter, while as a percentage of Net sales, MSD&A increased slightly from 36.0% to 36.4%. EBIT margin increased from 10.8% to 12.1% in Q2’12. EBITDA increased 25.4% to CLP 10,186 million and the EBITDA margin increased from 15.8% to 16.7%. Comments Volumes continued to have a remarkable performance following the 18.6% increase in Q1’12. Volumes in Water increased 29.1%, Nectars 20.9%, and Soft drinks 14.1%. The segment’s average price grew 1.4% due to slight increases in all categories during the quarter. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 10 of 19 PRESS RELEASE The high volume growth is attributed to an improvement in the execution at the points of sales and success in recent innovation. As a consequence of this, we have had a higher market share, which coupled with good weather, allowed usto deliver outstanding results in Q2’12. WINE Net sales increased 15.9% to CLP 40,690 million due to an increase in volumes of 10.1%, excluding bulk wine, and a higher average price of 5.7%. The Chile domestic average price increased 8.6% as a result of a price increase in 2012 and a better sales mix. The Chile Export prices in USD decreased 3.6%, mainly due to higher sales to markets were the average price is lower, and due to the depreciation of the Euro compared to the USD. EBIT increased 63.6% to CLP 3,123 million in Q2’12 due to higher Net sales, offsetting the higher Cost of sales and MSD&A expenses. Cost of sales increased 14.8% from CLP 23,480 million to CLP 26,952 million due mostly to the higher cost of wine. As a percentage of Net sales, Cost of sales decreased from 66.9% to 66.2%. Consequently, the gross margin increased from 33.1% to 33.8% in Q2’12. MSD&A increased 9.1% to CLP 10,662 million. As a percentage of Net sales, MSD&A decreased from 27.8% to 26.2%. As a consequence, the EBIT margin increased from 5.4% in Q2’11 to 7.7% in Q2’12. EBITDA increased 34.9% from CLP 3,598 million to CLP 4,854 million and the EBITDA margin increased from 10.2% to 11.9%. Comments VSPT volumes performed well in the second quarter of the year, highlighting exports from Chile which grew 23.6%, offsetting the higher cost of grape and the lower results in Finca La Celia, our Argentine subsidiary. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 11 of 19 PRESS RELEASE SPIRITS Net sales increased 44.6% to CLP 15,667 million as a result of 21.5% higher average price and 19.9% higher volume, both positively affected by the inclusion of Pernod Ricard products in our portfolio since July 2011. EBIT increased 45.3% to CLP 2,029 million mainly due to higher Net Sales, offsetting the higher Cost of sales and MSD&A expenses. Cost of sales increased 66.3% from CLP 5,641 million to CLP 9,381 million, mostly due to higher cost per unit of the new businesses. MSD&A expenses increased 11.8% to CLP 4,252 million due to higher distribution costs and sales expenses, however as a percentage of Net sales, MSD&A decreased from 35.1% to 27.1%. The EBIT margin increased from 12.9% to 13.0%. EBITDA increased 38.7% from CLP 1,819 million to CLP 2,523 million, while the EBITDA margin decreased from 16.8% to 16.1%. Comments Volumes had a good performance in Q2’12, growing 19.9% compared to Q2’11, driven by the incorporation of Pernod Ricard products. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 12 of 19 PRESS RELEASE FURTHER INFORMATION AND EXHIBITS ABOUT CCU CCU is a diversified beverage company operating principally in Chile and Argentina. CCU is the largest Chilean brewer, the second-largest Argentine brewer, the second-largest Chilean soft drink producer, the second-largest Chilean wine producer, the largest Chilean mineral water and nectars producer, the largest pisco distributor and also participates in the rum and confectionery industries in Chile. The Company has licensing agreements with Heineken Brouwerijen B.V., Anheuser-Busch Incorporated, PepsiCo Inc., Paulaner Brauerei AG, Schweppes Holdings Limited, Guinness Brewing Worldwide Limited, Société des Produits Nestlé S.A., Pernod Ricard and Compañía Pisquera Bauzá S.A For more information, visit www.ccu.cl. CAUTIONARY STATEMENT Statements made in this press release that relate to CCU’s future performance or financial results are forward-looking statements, which involve known and unknown risks and uncertainties that could cause actual performance or results to materially differ. We undertake no obligation to update any of these statements. Persons reading this press release are cautioned not to place undue reliance on these forward-looking statements. These statements should be taken in conjunction with the additional information about risk and uncertainties set forth in CCU’s annual report on Form 20-F filed with the US Securities and Exchange Commission and in the annual report submitted to the SVS and available in our web page. GLOSSARY Business Segments Business segments are reflected in the same way that each Strategic Business Unit (SBU) is managed. Corporate shared services and distribution and logistics expenses have been allocated to each SBU based on Service Level Agreements. The non-allocated corporate overhead expenses and the result of the logistics subsidiary are included in “Other/Eliminations”. The Non Alcoholic segment includes soft drinks (soft drinks, tea, sports and energetic drinks), nectars and water (purified and mineral). CCU Argentina includes beer and others (cider, spirits, and domestic wine from Tamarí sales). Wine includes Chile domestic, Chile export and Argentina (export and domestic, except sales from Tamarí). Cost of sales Formerly referred to as Cost of Goods Sold (COGS), Cost of sales includes direct costs and manufacturing expenses. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 13 of 19 PRESS RELEASE Earnings Per Share (EPS) Net profit divided by the weighted average number of shares during the year. EBIT Stands for Earnings Before Interest and Taxes, and corresponds to profit before Taxes, Interests, Results as per adjustment units, Equity and income of JVs and associates, and profits/(losses) on foreign currency exchange differences. EBITDA EBITDA represents EBIT plus depreciation and amortization. EBITDA is not an accounting measure under IFRS. When analyzing the operating performance, investors should use EBITDA in addition to, not as an alternative for Net income, as this item is defined by IFRS. Investors should also note that CCU’s presentation of EBITDA may not be comparable to similarly titled indicators used by other companies. Exceptional Items (EI) Formerly referred to as Non recurring items (NRI), Exceptional items are either income or expenses which do not occur regularly as part of the normal activities of the Company. They are presented separately because they are important for the understanding of the underlying sustainable performance of the Company due to their size or nature. Marketing, Selling, Distribution and Administrative expenses (MSD&A) MSD&A include marketing, selling, distribution and administrative expenses. Net Debt Total financial debt minus cash & cash equivalents. Net Debt / EBITDA The ratio is based on a twelve month rolling calculation for EBITDA. Net Income Net profit attributable to parent company shareholder as per IFRS. Normalized The term “normalized” refers to performance measures (EBITDA, EBIT, Net income, EPS) before exceptional items. ROCE ROCE stands for Return on Capital Employed. Organic growth Growth which excludes sales from new endeavors of the last twelve months. UF The UF is a monetary unit indexed to the CPI variation. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 14 of 19 PRESS RELEASE Exhibit 1: Income Statement (Second Quarter 2012) Q2 (CLP million) (CLP million) (USD million) (USD million) CHANGE % Core revenue 213,922 187,737 434.1 381.0 Other revenues 4,098 3,652 8.3 7.4 Net sales Cost of sales (110,699) (96,328) (224.7) (195.5) % of net sales 50.8 50.3 50.8 50.3 Gross profit MSD&A (88,838) (75,211) (180.3) (152.6) % of net sales 40.7 39.3 40.7 39.3 Other operating income/(expenses) 1,039 305 2.1 0.6 Normalized EBIT % of net sales 9.0 10.5 9.0 10.5 Exceptional items 0 0 0 0 EBIT -3.1 % of net sales 9.0 10.5 9.0 10.5 Net financing expenses (1,567) (1,646) (3.2) (3.3) Equity and income of JVs and associates 466 79 0.9 0.2 Foreign currency exchange differences (601) (500) (1.2) (1.0) Results as per adjustment units (735) (2,444) (1.5) (5.0) Other gains/(losses) 289 (783) 0.6 (1.6) Total Non-operating result Income/(loss) before taxes Income taxes (4,410) (3,266) (9.0) (6.6) Net income for the period Normalized net income attributable to: The equity holders of the parent Net income attributable to: The equity holders of the parent Non-controlling interest Normalized EBITDA % of net sales 15.2 16.8 15.2 16.8 EBITDA % of net sales 15.2 16.8 15.2 16.8 OTHER INFORMATION Number of shares 318,502,872 318,502,872 318,502,872 318,502,872 Shares per ADR 5 5 5 5 Normalized Earnings per share 35.5 32.0 0.1 0.1 10.9 Earnings per share 35.5 32.0 0.1 0.1 10.9 Normalized Earnings per ADR 177.6 160.1 0.4 0.3 10.9 Earnings per ADR 177.6 160.1 0.4 0.3 10.9 Depreciation 13,550 12,012 27 24 12.8 Capital Expenditures 34,010 13,910 144.5 (1) Average Exchange rate for the period: US$1.00 CLP 492.75 Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 15 of 19 PRESS RELEASE Exhibit 2: Income Statement (Six months ended on June 30, 2012) YTD AS OF JUNE (CLP million) (CLP million) (USD million) (USD million) CHANGE % Core revenue 490,961 425,644 996.4 863.8 Other revenues 8,541 8,007 17.3 16.3 Net sales Cost of sales (236,973) (203,862) (480.9) (413.7) % of net sales 47.4 47.0 47.4 47.0 Gross profit MSD&A (188,140) (157,871) (381.8) (320.4) % of net sales 37.7 36.4 37.7 36.4 Other operating income/(expenses) 1,578 1,449 3.2 2.9 Normalized EBIT % of net sales 15.2 16.9 15.2 16.9 Exceptional items 0 12,683 0 25.7 EBIT -11.7 % of net sales 15.2 19.8 15.2 19.8 Net financing expenses (3,041) (3,500) (6.2) (7.1) Equity and income of JVs and associates 976 792 2.0 1.6 Foreign currency exchange differences (613) (378) (1.2) (0.8) Results as per adjustment units (2,627) (3,593) (5.3) (7.3) Other gains/(losses) (1,968) (702) (4.0) (1.4) Total Non-operating result Income/(loss) before taxes Income taxes (13,647) (17,239) (27.7) (35.0) Net income for the period Normalized net income attributable to: The equity holders of the parent Net income attributable to: The equity holders of the parent Non-controlling interest Normalized EBITDA % of net sales 20.5 22.3 20.5 22.3 EBITDA -6.6 % of net sales 20.5 25.3 20.5 25.3 OTHER INFORMATION Number of shares 318,502,872 318,502,872 318,502,872 318,502,872 Shares per ADR 5 5 5 5 Normalized Earnings per share 161.8 149.6 0.3 0.3 8.2 Earnings per share 161.8 174.9 0.3 0.4 -7.5 Normalized Earnings per ADR 809.0 748.1 1.6 1.5 8.2 Earnings per ADR 809.0 874.6 1.6 1.8 -7.5 Depreciation 26,383 23,531 54 48 12.1 Capital Expenditures 55,179 26,787 106.0 (1) Average Exchange rate for the period: US$1.00 CLP 496.63 Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 16 of 19 PRESS RELEASE Exhibit 3: Segment Information (Second Quarter 2012) Q2 (CLP million) Beer Chile CCU Argentina Non-Alcoholic Wines Spirits Other/eliminations Total Core revenue 59,303 57,078 40,387 36,500 59,906 50,068 39,365 33,819 14,961 10,272 0 0 213,922 187,737 Other revenues 685 590 682 211 285 407 1,166 1,279 703 127 577 1,038 4,098 3,652 Interco sales revenue 83 85 20 137 796 825 160 4 3 436 (1,062) (1,487) 0 0 Net sales change % 4.0 11.5 18.9 15.9 44.6 13.9 Cost of sales (28,282) (24,987) (16,750) (16,721) (31,514) (27,233) (26,952) (23,480) (9,381) (5,641) 2,180 1,734 (110,699) (96,328) % of net sales 47.1 43.3 40.8 45.4 51.7 53.1 66.2 66.9 59.9 52.1 50.8 50.3 Gross profit MSD&A (22,881) (21,361) (25,795) (18,115) (22,218) (18,475) (10,662) (9,775) (4,252) (3,802) (3,031) (3,683) (88,838) (75,211) % of net sales 38.1 37.0 62.8 49.2 36.4 36.0 26.2 27.8 27.1 35.1 40.7 39.3 Other operating income/(expenses) (230) (51) (119) 92 115 (54) 47 63 (5) 4 1,232 251 1,039 305 Exceptional items 0 0 0 0 0 0 0 0 0 0 0 0 0 0 EBIT change % -23.6 -174.8 33.1 63.6 45.3 -3.1 % of net sales 14.4 19.7 -3.8 5.7 12.1 10.8 7.7 5.4 13.0 12.9 9.0 10.5 EBITDA change % -11.5 -96.6 25.4 34.9 38.7 2.8 % of net sales 22.8 26.8 0.3 9.5 16.7 15.8 11.9 10.2 16.1 16.8 15.2 16.8 Q2 VOLUMES (HL) Beer Chile CCU Argentina Non-Alcoholic Wines Spirits Other/eliminations Total TOTAL SEGMENT 1,072,471 1,014,009 763,216 850,995 1,677,967 1,422,596 345,856 314,162 61,485 51,271 3,920,995 3,653,033 change % 5.8 -10.3 18.0 10.1 19.9 7.3 Q2 AVE. PRICES (CLP/HL) Beer Chile CCU Argentina Non-Alcoholic Wines Spirits Other/eliminations Total SEGMENT AVE.PRICE 55,296 56,289 52,917 42,891 35,702 35,195 113,818 107,648 243,325 200,347 54,558 51,392 change % -1.8 23.4 1.4 5.7 21.5 6.2 (1) Excludes exports to Chile of 2,114 Hl and 2,033 Hl in 2012 and 2011 respectively (2) Excludes bulk wine of 9,038 Hl and 14,080 Hl in 2012 and 2011 respectively Page 17 of 19 PRESS RELEASE Exhibit 4: Segment Information (Six months ended on June 30, 2012) YTD AS OF JUNE (CLP million) Beer Chile CCU Argentina Non-Alcoholic Wines Spirits Other/eliminations Total Core revenue 151,509 142,977 103,521 88,343 139,039 114,761 69,200 60,835 27,691 18,731 0 (3) 490,961 425,644 Other revenues 1,576 1,396 1,484 1,217 558 706 2,527 2,697 842 257 1,555 1,733 8,541 8,007 Interco sales revenue 298 154 40 175 1,879 1,950 163 7 7 687 (2,387) (2,973) 0 0 Net sales change % 6.1 17.1 20.5 13.1 45.1 15.2 Cost of sales (65,935) (58,533) (40,967) (37,458) (69,794) (59,421) (48,202) (42,054) (17,220) (10,267) 5,145 3,871 (236,973) (203,862) % of net sales 43.0 40.5 39.0 41.7 49.3 50.6 67.1 66.2 60.3 52.2 47.4 47.0 Gross profit MSD&A (49,902) (45,794) (55,443) (41,206) (51,643) (41,788) (19,953) (18,683) (8,334) (7,063) (2,865) (3,338) (188,140) (157,871) % of net sales 32.5 31.7 52.8 45.9 36.5 35.6 27.8 29.4 29.2 35.9 37.7 36.4 Other operating income/(expenses) (182) (25) (23) 164 185 863 235 159 (9) 9 1,372 280 1,578 1,449 Normalized EBIT change % -7.0 -23.3 18.5 34.1 26.4 3.5 % of net sales 24.4 27.8 8.2 12.5 14.3 14.5 5.5 4.7 10.4 12.0 15.2 16.9 Exceptional items 0 5,329 0 0 0 1,236 0 5,861 0 307 0 (49) 0 12,683 EBIT change % -17.9 -23.3 10.5 -55.0 11.8 -11.7 % of net sales 24.4 31.5 8.2 12.5 14.3 15.6 5.5 13.9 10.4 13.5 15.2 19.8 Normalized EBITDA change % -3.3 -15.3 16.3 18.9 25.3 5.6 % of net sales 30.4 33.3 11.3 15.7 18.3 18.9 10.3 9.8 13.9 16.1 20.5 22.3 EBITDA change % -12.9 -15.3 10.2 -38.9 14.2 -6.6 % of net sales 30.4 37.0 11.3 15.7 18.3 20.0 10.3 19.0 13.9 17.7 20.5 25.3 YTD AS OF JUNE VOLUMES (HL) Beer Chile CCU Argentina Non-Alcoholic Wines Spirits Other/eliminations Total TOTAL SEGMENT 2,681,590 2,537,279 2,010,481 2,121,998 3,908,952 3,303,996 611,692 565,516 115,871 94,624 9,328,586 8,623,414 change % 5.7 -5.3 18.3 8.2 22.5 8.2 YTD AS OF JUNE AVE. PRICES (CLP/HL) Beer Chile CCU Argentina Non-Alcoholic Wines Spirits Other/eliminations Total SEGMENT AVE.PRICE 56,500 56,351 51,490 41,632 35,569 34,734 113,129 107,572 238,985 197,956 52,630 49,359 change % 0.3 23.7 2.4 5.2 20.7 6.6 (1) Excludes exports to Chile of 4,437 Hl and 4,937 Hl in 2012 and 2011 respectively (2) Excludes bulk wine of 22,683 Hl and 34,752 Hl in 2012 and 2011 respectively Page 18 of 19 PRESS RELEASE Exhibit 5: Balance Sheet June 30 December 31 June 30 December 31 Change % ASSETS (CLP million) (CLP million) (US$ million) (US$ million) Cash and cash equivalents 138,035 177,664 275 354 (22.3) Other current assets 314,827 364,881 627 727 (13.7) Total current assets PP&E (net) 588,385 556,949 1,172 1,110 5.6 Other non current assets 200,304 198,996 399 397 0.7 Total non current assets Total assets LIABILITIES Short term financial debt 98,848 76,105 197 152 29.9 Other liabilities 175,107 274,666 349 547 (36.2) Total current liabilities Long term financial debt 171,689 170,955 342 341 0.4 Other liabilities 94,925 91,980 189 183 3.2 Total non current liabilities Total Liabilities EQUITY Paid-in capital 231,020 231,020 460 460 0.0 Other reserves (43,376) (35,174) (86) (70) 0.0 Retained earnings 398,898 373,130 795 744 6.9 Net equity attributable to parent company shareholders Minority interest 114,440 115,810 228 231 (1.2) Total equity Total equity and liabilities OTHER FINANCIAL INFORMATION Total financial debt 270,537 247,061 539 492 9.5% Net debt 132,502 69,396 264 138 90.9% Liquidity ratio 1.65 1.55 Financial Debt / Capitalization 0.28 0.27 Net debt / EBITDA 0.57 0.29 (1) Exchange rate as of 30 June 2012: US$1.00 CLP 501.84 Page 19 of 19 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Compañía Cervecerías Unidas S.A. (United Breweries Company, Inc.) /s/ Ricardo Reyes Chief Financial Officer Date:August 02, 2012
